 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 7

 8
     TRAVEL PASS GROUP, LLC, et al.,
                                                      No. MC19-0142RSL
 9
                            Plaintiffs,

10
                   v.                                 ORDER

11
     EXPEDIA, INC.,

12
                            Defendant.

13
     ________________________________

14
     Underlying Case: TravelPass Gourp, LLC,
15
     et al. v. Caesars Entertainment Corp., et al.,
     Case No. 5:18-cv-0153CMC-RWS (E.D.
16
     Tex.).

17

18
            This matter comes before the Court on a motion to compel filed by the plaintiffs in
19
     the underlying antitrust litigation pending in the United States District Court for the
20
     Eastern District of Texas. Dkt. # 1. The target of the subpoena, Expedia, Inc., has opposed
21
     the requested relief. In light of the contested nature of this proceeding, the Clerk of Court
22
     is directed to assign a civil action number.
23

24
            Dated this 12th day of November, 2019.
25

26                                              A
                                                Robert S. Lasnik
27                                              United States District Judge

28
     ORDER - 1
